Exhibit 10.1
 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT, dated April 20, 2007 and
effective as of January 1, 2006, is between Perficient, Inc. a Delaware
corporation (the “Company”), and John T. McDonald (“Employee”).
 
WITNESSETH:
 
WHEREAS, the Company desires that Employee continue to be employed by it and
render services to it, and Employee is willing to be so employed and to render
such services to the Company, all upon the terms and subject to the conditions
contained herein.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
 
1. EMPLOYMENT. Subject to and upon the terms and conditions contained in this
Agreement, the Company hereby agrees to continue to employ Employee and Employee
agrees to continue in the employ of the Company, for the period set forth in
paragraph 2 hereof, to render to the Company, its affiliates and/or subsidiaries
the services described in paragraph 3 hereof.
 
2. TERM. Employee's term of employment under this Agreement shall be three
years, commencing as of January 1, 2006, and continuing through and including
December 31, 2008, unless extended in writing by mutual agreement of the parties
or earlier terminated pursuant to the terms and conditions set forth herein (the
“Employment Term”).
 
3. DUTIES.
 
(a) Employee shall serve as the Chairman and/or Chief Executive Officer of the
Company. Employee shall perform all duties and services incident to the
positions held by him.
 
(b) Employee agrees to abide by all By-laws and policies of the Company
promulgated from time to time by the Company.
 
4. BEST EFFORTS. Employee agrees to devote his full business time and attention,
as well as his best efforts, energies and skill to the discharge of the duties
and responsibilities attributable to his position.
 
5. COMPENSATION.
 
(a) As compensation for his services and covenants hereunder, Employee shall
receive a base salary (“Base Salary”), payable pursuant to the Company’s normal
payroll procedures in place from time to time, at the rate of $250,000 per
annum, less all necessary and required federal, state and local payroll
deductions. The Board of Directors of the Company (the “Board”) may decide, in
its sole discretion, to increase Employee’s Base Salary from time to time during
the term of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) Each year, Employee shall be eligible to receive a bonus of up to
two-hundred percent (200%) of his Base Salary (“Target Bonus”), less all
necessary and required federal, state and local payroll deductions. The criteria
for determining the amount of the bonus, and the conditions that must be
satisfied to entitle Employee to receive the bonus for any year during the term
of this Agreement shall be determined by the Board, in its sole discretion but
in a manner consistent with that used to determine Employee’s bonus in prior
years. Payment of any bonus to Employee shall be in accordance with bonus
policies established from time to time by the Company.
 
6. EXPENSES. Employee shall be reimbursed for business expenses incurred by him
which are reasonable and necessary for Employee to perform his duties under this
Agreement in accordance with policies established from time to time by the
Company. Employee shall receive reimbursement for other expenses consistent with
past practice and as approved by the Compensation Committee of the Board of
Directors.
 
7. EMPLOYEE BENEFITS.
 
(a) During the Employment Term and any severance period hereunder, Employee
shall be entitled to participate in such insurance, disability, health and
medical benefits and retirement plans or programs as are from time to time
generally made available to executive employees of the Company pursuant to the
policies of the Company; provided that Employee shall be required to comply with
the conditions attendant to coverage by such plans and shall comply with and be
entitled to benefits only to the extent former employees are eligible to
participate in such arrangements pursuant to the terms of the arrangement, any
insurance policy associated therewith and applicable law, and, further, shall be
entitled to benefits only in accordance with the terms and conditions of such
plans. The Company may withhold from any benefits payable to Employee all
federal, state, local and other taxes and amounts as shall be permitted or
required to be withheld pursuant to any applicable law, rule or regulation. In
addition, notwithstanding anything to the contrary in any stock option agreement
or restricted stock agreement between Employee and the Company outstanding as of
April 20, 2007, all stock options and restricted stock awards granted to
Employee shall continue to vest in accordance with their schedule and shall not
terminate if Employee ceases to be an employee of the Company as long as
Employee is on a leave of absence approved by the Compensation Committee of the
Board or continues to serve as an officer or director of, or a consultant or
advisor to the Company; provided, however, in the event that the continued
vesting of Employee’s outstanding equity awards as provided above would violate
or be prohibited by any federal, state or local law, regulation, or rule
applicable to Employee and the continued vesting of Employee’s equity awards,
the Compensation Committee of the Board will instead accelerate the vesting of
any stock options and restricted stock awards outstanding as of April 20, 2007
and such stock options and restricted stock awards will become 100% vested
immediately prior to the date such continued vesting would violate or be
prohibited by any federal, state or local law, regulation, or rule applicable to
Employee and the continued vesting of Employee’s equity awards.
 
 
2

--------------------------------------------------------------------------------

 
 
(b) Employee shall be entitled to vacation in accordance with the Company’s
policies as may be established from time to time by the Company for its
executive staff, which shall be taken at such time or times as shall be mutually
agreed upon with the Company.
 
8. DEATH AND DISABILITY.
 
(a) The Employment Term shall terminate on the date of Employee’s death, in
which event the Company shall, within 30 days of such termination, pay to his
estate, Employee’s Base Salary, any unpaid cash bonus awards, reimbursable
expenses and benefits owing to Employee through the date of Employee’s death
together with a lump-sum equal to two year’s Base Salary and Target Bonus.
Except as otherwise contemplated by this Agreement, Employee’s estate will not
be entitled to any other compensation upon termination of this Agreement
pursuant to this subparagraph 8(a).
 
(b) The Employment term shall terminate upon Employee’s Disability. For purposes
of this Agreement, “Disability” shall mean the Board’s reasoned and good faith
judgment that Employee is unable to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can by expected to last for a continuous
period of not less than 12 months. The reasoned and good faith judgment of the
Board as to Disability shall be based on such competent medical evidence as
shall be presented to it by Employee and/or by any physician or group of
physicians or other competent medical experts employed by Employee or the
Company to advise the Board. In case of such termination, Employee shall be
entitled to receive his Base Salary, any unpaid bonus awards, reimbursable
expenses and benefits owing to Employee through the date of termination. In
addition, the Company shall pay to Employee an amount equal to two year’s Base
Salary and Target Bonus, payable in installments through regular payroll over
the two year period commencing on the termination date. Except as otherwise
contemplated by this Agreement, Employee will not be entitled to any other
compensation upon termination of his employment pursuant to this subparagraph
8(b).
 
9. TERMINATION.
 
(a) The Company shall have the right, upon delivery of written notice to the
Employee, to terminate the Employee’s employment hereunder prior to the
expiration of the Employment Term (i) pursuant to a Termination for Cause or
(ii) pursuant to a Without Cause Termination. The Employee shall have the right,
upon delivery of written notice to the Company, to terminate his employment
hereunder prior to the expiration of the Employment Term by providing the
Company with not less than 30 days prior written notice.
 
(b) In the event that the Company terminates the Employee’s employment pursuant
to a Without Cause Termination, the Company shall be obligated to pay Employee,
within 30 days of the date of Employee’s termination or such later date as
required by applicable law, in a lump-sum, his Base Salary, any unpaid bonus
awards, reimbursable expenses and benefits owing to Employee through the day on
which Employee is terminated, together with a severance payment to the Employee
in an amount equal to two year’s Base Salary and Target Bonus. Employee shall
also be entitled to benefits pursuant to paragraph 7 hereof and the use of an
office and administrative assistant for a period of two years after the date of
any Without Cause Termination. No other cash payments shall be made, or benefits
provided, by the Company under this Agreement in the event of a Without Cause
Termination; provided that all stock option grants and/or restricted stock
grants previously awarded to Employee shall immediately vest in their entirety,
regardless of the satisfaction of any conditions contained therein, in the event
of a Without Cause Termination. Except as otherwise contemplated by this
Agreement, Employee’s estate will not be entitled to any other compensation upon
termination of this Agreement pursuant to this subparagraph 9(b).
 
 
3

--------------------------------------------------------------------------------

 
 
(c) In the event that the Company terminates the Employee’s employment hereunder
due to a Termination for Cause or the Employee voluntarily terminates employment
with the Company for any reason, the Employee shall not be entitled to any
severance, except that the Company shall be obligated to pay Employee his Base
Salary, any unpaid bonus awards, reimbursable expenses and benefits owing to
Employee through the day on which Employee is terminated. Except as otherwise
contemplated by this Agreement, Employee will not be entitled to any other
compensation upon termination of this Agreement pursuant to this subparagraph
9(c).
 
(d) For purposes of this Agreement, the following terms have the following
meanings:
 
(i) The term “Termination for Cause” means, to the maximum extent permitted by
applicable law, a termination of the Employee’s employment by the Company
attributed to (a) the repeated or willful failure of Employee to substantially
perform his duties hereunder (other than any such failure due to physical or
mental illness) that has not been cured reasonably promptly after a written
demand for substantial performance is delivered to Employee by the Board, which
demand identifies the manner in which the Board believes that Employee has not
substantially performed his duties hereunder; (b) conviction of, or entering a
plea of guilty or nolo contendere to, a crime involving moral turpitude or
dishonesty or to any other crime that constitutes a felony; (c) Employee’s
intentional misconduct, gross negligence or material misrepresentation in the
performance of his duties to the Company; or (d) the material breach by Employee
of any written covenant or agreement with the Company under this Agreement or
otherwise, including, but not limited to, an agreement not to disclose any
information pertaining to the Company or not to compete with the Company,
including (without limitation) the covenants and agreements contained in
paragraph 11 hereof.
 
(ii) The term “Without Cause Termination” means a termination of the Employee’s
employment by the Company other than due to (a) a Termination for Cause, (b)
Disability, (c) the Employee’s death, or (d) the expiration of this Agreement.
 
(iii) The term “Change of Control” means a Change of Control as defined in the
Company’s Amended and Restated 1999 Stock Option/Stock Issuance Plan.
 
10. CHANGE IN CONTROL - TERMINATION OF EMPLOYMENT AND COMPENSATION IN EVENT OF
TERMINATION.
 
(a) Upon the occurrence of a Change in Control, regardless of whether Employee’s
employment with the Company or any successor to the Company is terminated,
Employee shall be entitled to all the benefits set forth in subparagraph 9(b) as
if Employee was terminated and such termination was a Without Cause Termination.
 
 
4

--------------------------------------------------------------------------------

 
 
(b) In the event that any part of any payment or benefit received (including,
without limitation, granting of and/or acceleration of vesting of stock options
and restricted stock) pursuant to the terms of paragraph 10(a) (the “Change of
Control Payments) would be subject to the Excise Tax determined as provided
below, the Company shall pay to the Employee, at the time specified in
subparagraph 10(c) below, an additional amount (the “Gross-Up Payment”) such
that the net amount retained by the Employee, after deduction of the Excise Tax
on the Change of Control Payments and any federal, state and local income tax
and the Excise Tax on the Gross-Up Payment, and any interest, penalties or
additions to tax payable by the Employee with respect thereto, shall be equal to
the total present value (using the applicable federal rate as defined in Section
1274(d) of the Code in such calculation) of the Change of Control Payments at
the time such Change of Control Payments are to be made. For purposes of
determining whether any of the Change of Control Payments will be subject to the
Excise Tax and the amounts of such Excise Tax; (1) the total amount of the
Change of Control Payments shall be treated as “parachute payments” within the
meaning of Section 280G(b)(2) of the Code, and all “excess parachute payments”
within the meaning of Section 280G(b)(1) of the Code shall be treated as subject
to Excise Tax, except to the extent that, in the opinion of independent counsel
selected by the Company and reasonably acceptable to the Employee (“Independent
Counsel”), a Change of Control Payment (in whole or in part) does not constitute
a “parachute payment” within the meaning of Section 280G(b)(2) of the Code, or
such “excess parachute payments” (in whole or in part) are not subject to the
Excise Tax, (2) the amount of the Change of Control Payments that shall be
treated as subject to the Excise Tax shall be equal to the lesser of (A) the
total amount of the Change of Control Payments or (B) the amount of “excess
parachute payments” within the meaning of Section 280G(b)(1) of the Code (after
applying clause (1) hereof), and (3) the value of any noncash benefits or any
deferred payment or benefit shall be determined by Independent Counsel in
accordance with the principles of Sections 280G(d)(3) and (4) of the Code. For
purposes of determining the amount of the Gross-Up Payment, the Employee shall
be deemed to pay federal income taxes at the highest marginal rates of federal
income taxation applicable to individuals in the calendar year in which the
Gross-Up Payment is to be made and state and local income taxes at the highest
marginal rates of taxation applicable to individuals as are in effect in the
state and locality of the Employee’s residence in the calendar year in which the
Gross-Up Payment is to be made, net of the maximum reduction in federal income
taxes that can be obtained from deduction of such state and local taxes, taking
into account any limitations applicable to individuals subject to federal income
tax at the highest marginal rates.
 
(c) The Gross-Up Payments provided for in subparagraph 10(b) hereof shall be
made upon the earlier of (i) the payment to the Employee of any Change of
Control Payment or (ii) the imposition upon the Employee or payment by the
Employee of any Excise Tax.
 
(d) If it is established pursuant to a final determination of a court or an
Internal Revenue Service proceeding or the opinion of the Independent Counsel
that the Excise Tax is less than the amount taken into account under
subparagraph 10(b) hereof, the Employee shall repay to the Company within thirty
(30) days of the Employee’s receipt of notice of such final determination or
opinion the portion of the Gross-Up Payment attributable to such reduction (plus
the portion of the Gross-Up Payment attributable to the Excise Tax and federal,
state and local income tax imposed on the Gross-Up Payment being repaid by the
Employee if such repayment results in a reduction in Excise Tax or a federal,
state and local income tax deduction) plus any interest received by the Employee
on the amount of such repayment. If it is established pursuant to a final
determination of a court or an Internal Revenue Service proceeding or the
opinion of Independent Counsel that the Excise Tax exceeds the amount taken into
account hereunder (including by reason of any payment the existence or amount of
which cannot be determined at the time of the Gross-Up Payment), the Company
shall make an additional Gross-Up Payment in respect of such excess within
thirty (30) days of the Company’s receipt of notice of such final determination
or opinion.
 
 
5

--------------------------------------------------------------------------------

 
 
(e) In the event of any change in, or further interpretation of, Sections 280G
or 4999 of the Code and the regulations promulgated thereunder, the Employee
shall be entitled, by written notice to the Company, to request an opinion of
Independent Counsel regarding the application of such change or interpretation
to any of the foregoing, and the Company shall use its best efforts to cause
such opinion to be rendered as promptly as practicable. Any fees and expenses of
Independent Counsel incurred in connection with this Agreement shall be borne by
the Employee.
 
(f) In the event that any part of any Change of Control Payments would be
subject to the Excise Tax determined as provided above, then the Employee may
elect, in the sole discretion of the Employee, to receive in-lieu of the amounts
payable pursuant to subparagraph 10(a) a lesser amount equal to $100 less than
3.00 times the Employee’s “Annualized Includable Compensation” (within the
meaning of Section 280G(d)(1) of the Code) (such amount the "Cut-Back Amount")
by eliminating the accelerated vesting to the extent necessary to reduce the
payments and benefits under subparagraph 10(a) to the Cut-Back Amount. Any
amounts paid as a result of an election by the Employee pursuant to this
paragraph 10(f) will be in full satisfaction of the amounts otherwise payable to
the Employee pursuant to subparagraph 10(a) hereof.
 
11. DISCLOSURE OF TRADE SECRETS AND OTHER PROPRIETARY INFORMATION; RESTRICTIVE
COVENANTS.
 
(a) Employee acknowledges that he is bound by the terms of the Company’s
Confidentiality and Intellectual Property Agreement. The Company will provide
Employee with valuable confidential information belonging to the Company or its
subsidiaries or its affiliates above and beyond any confidential information
previously received by Employee and will associate Employee with the goodwill of
the Company or its subsidiaries or its affiliates above and beyond any prior
association of Employee with that goodwill. In return, Employee promises never
to disclose or misuse such confidential information and never to misuse such
goodwill. To enforce Employee’s promises in this regard, Employee agrees to
comply with the provisions of this paragraph 11.
 
(b) Employee will not, during the Employment Term, directly or indirectly, as an
employee, employer, consultant, agent, principal, partner, manager, stockholder,
officer, director, or in any other individual or representative capacity, engage
in or participate in any other business that is competitive with the business of
providing information technology software consulting services. The ownership by
Employee of 5% or less of the issued and outstanding shares of a class of
securities which is traded on a national securities exchange or in the
over-the-counter market, shall not cause Employee to be deemed a stockholder
under this subparagraph 11(b) or constitute a breach of this subparagraph 11(b).
 
 
6

--------------------------------------------------------------------------------

 
 
(c) In consideration of the amounts payable and benefits available pursuant to
subparagraphs 9(b) and 10(a), Employee will not, during the Employment Term
(including any leave of absence during which Employee’s outstanding equity
awards continue vesting as described in subparagraph 7(a)) and for a period of
60 months following the Employment Term, directly or indirectly, work in the
United States as an employee, employer, consultant, agent, principal, partner,
manager, stockholder, officer, director, or in any other individual or
representative capacity for any person or entity who is competitive with the
business of providing information technology software consulting services. The
ownership by Employee of 5% or less of the issued and outstanding shares of a
class of securities which is traded on a national securities exchange or in the
over-the-counter market, shall not cause Employee to be deemed a stockholder
under this subparagraph 11(c) or constitute a breach of this subparagraph 11(c).
 
(d) Employee will not, during the Employment Term and for a period of 60 months
thereafter, on his behalf or on behalf of any other business enterprise,
directly or indirectly, under any circumstance other than at the direction and
for the benefit of the Company, (i) solicit for employment or hire any person
employed by the Company or any of its subsidiaries, or (ii) call on, solicit, or
take away any person or entity who was a customer of the Company or any of its
subsidiaries or affiliates during Employee’s employment with the Company, in
either case for a business that is competitive with the business of providing
information technology software consulting services.
 
(e) It is expressly agreed by Employee that the nature and scope of each of the
provisions set forth above in this paragraph 11 are reasonable and necessary.
If, for any reason, any aspect of the above provisions as it applies to Employee
is determined by a court of competent jurisdiction to be unreasonable or
unenforceable under applicable law, the provisions shall be modified to the
extent required to make the provisions enforceable. Employee acknowledges and
agrees that his services are of unique character and expressly grants to the
Company or any subsidiary or affiliate of the Company or any successor of any of
them, the right to enforce the above provisions through the use of all remedies
available at law or in equity, including, but not limited to, injunctive relief.
 
12. COMPANY PROPERTY.
 
(a) Any patents, inventions, discoveries, applications or processes designed,
devised, planned, applied, created, discovered or invented by Employee during
the Employment Term, regardless of when reduced to writing or practice, which
pertain to any aspect of the Company’s or its subsidiaries’ or affiliates’
business as described above shall be the sole and absolute property of the
Company, and Employee shall promptly report the same to the Company and promptly
execute any and all documents that may from time to time reasonably be requested
by the Company to assure the Company the full and complete ownership thereof.
 
 
7

--------------------------------------------------------------------------------

 
 
(b) All records, files, lists, including computer generated lists, drawings,
documents, equipment and similar items relating to the Company’s business which
Employee shall prepare or receive from the Company shall remain the Company’s
sole and exclusive property. Upon termination of this Agreement, Employee shall
promptly return to the Company all property of the Company in his possession.
Employee further represents that he will not copy or cause to be copied, print
out or cause to be printed out any software, documents or other materials
originating with or belonging to the Company. Employee additionally represents
that, upon termination of his employment with the Company, he will not retain in
his possession any such software, documents or other materials.
 
13. EQUITABLE RELIEF. It is mutually understood and agreed that Employee’s
services are special, unique, unusual, extraordinary and of an intellectual
character giving them a peculiar value, the loss of which cannot be reasonably
or adequately compensated in damages in an action at law. Accordingly, in the
event of any breach of this Agreement by Employee, including, but not limited
to, the breach of any of the provisions of paragraphs 11 or 12 hereof, the
Company shall be entitled to equitable relief by way of injunction or otherwise
in addition to any damages which the Company may be entitled to recover.
 
14. CONSENT TO TEXAS JURISDICTION AND VENUE. The Employee hereby consents and
agrees that state courts located in Travis County, Texas and the United States
District Court for the Western District of Texas each shall have personal
jurisdiction and proper venue with respect to any dispute between the Employee
and the Company. In any dispute with the Company, the Employee will not raise,
and hereby expressly waives, any objection or defense to any such jurisdiction
as an inconvenient forum.
 
15. NOTICE. Except as otherwise expressly provided, any notice, request, demand
or other communication permitted or required to be given under this Agreement
shall be in writing, shall be sent by one of the following means to the Employee
at his address set forth on the signature page of this Agreement and to the
Company at 1120 South Capital of Texas Highway, Building 3, Suite 220, Austin,
Texas 78746, Attention: President (or to such other address as shall be
designated hereunder by notice to the other parties and persons receiving
copies, effective upon actual receipt), and shall be deemed conclusively to have
been given: (a) on the first business day following the day timely deposited
with Federal Express (or other equivalent national overnight courier) or United
States Express Mail, with the cost of delivery prepaid or for the account of the
sender; (b) on the fifth business day following the day duly sent by certified
or registered United States mail, postage prepaid and return receipt requested;
or (c) when otherwise actually received by the addressee on a business day (or
on the next business day if received after the close of normal business hours or
on any non-business day).
 
16. INTERPRETATION; HEADINGS. The parties acknowledge and agree that the terms
and provisions of this Agreement have been negotiated, shall be construed fairly
as to all parties hereto, and shall not be construed in favor of or against any
party. The paragraph headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.
 
17. SUCCESSORS AND ASSIGNS; ASSIGNMENT; INTENDED BENEFICIARIES. Neither this
Agreement, nor any of Employee’s rights, powers, duties or obligations
hereunder, may be assigned by Employee. This Agreement shall be binding upon and
inure to the benefit of Employee and his heirs and legal representatives and the
Company and its successors. Successors of the Company shall include, without
limitation, any corporation or corporations acquiring, directly or indirectly,
all or substantially all of the assets of the Company, whether by merger,
consolidation, purchase, lease or otherwise, and such successor shall thereafter
be deemed the “Company” for the purpose hereof.
 
 
8

--------------------------------------------------------------------------------

 
 
18. NO WAIVER BY ACTION. Any waiver or consent from the Company respecting any
term or provision of this Agreement or any other aspect of the Employee’s
conduct or employment shall be effective only in the specific instance and for
the specific purpose for which given and shall not be deemed, regardless of
frequency given, to be a further or continuing waiver or consent. The failure or
delay of the Company at any time or times to require performance of, or to
exercise any of its powers, rights or remedies with respect to, any term or
provision of this Agreement or any other aspect of the Employee’s conduct or
employment in no manner (except as otherwise expressly provided herein) shall
affect the Company’s right at a later time to enforce any such term or
provision.
 
19. COUNTERPARTS; TEXAS GOVERNING LAW; AMENDMENTS; ENTIRE AGREEMENT; SURVIVAL OF
TERMS. This Agreement may be executed in two counterpart copies, each of which
may be executed by one of the parties hereto, but all of which, when taken
together, shall constitute a single agreement binding upon all of the parties
hereto. This Agreement and all other aspects of the Employee’s employment shall
be governed by and construed in accordance with the applicable laws pertaining
in the State of Texas (other than those that would defer to the substantive laws
of another jurisdiction). Each and every modification and amendment of this
Agreement shall be in writing and signed by the parties hereto, and any waiver
of, or consent to any departure from, any term or provision of this Agreement
shall be in writing and signed by each affected party hereto. This Agreement
contains the entire agreement of the parties and supersedes all prior
representations, agreements and understandings, oral or otherwise, between the
parties with respect to the matters contained herein. In the event of any
conflict between this Agreement and any Award Agreement, this Agreement shall
control. Paragraphs 7(a) and 9 through 13 hereof (and paragraphs 14 through 19
hereof as they may apply to such paragraphs) shall survive the expiration or
termination of this Agreement for any reason.
 


[Signature page follows.]
 
 
9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date first above written.
 

    PERFICIENT, INC.              By:  /s/ David S. Lundeen      Name:  David
Lundeen      Title:  Director, Chairman of the Compensation Committee           
          /s/ John T. McDonald      John T. McDonald, Individually 

 
 
 

--------------------------------------------------------------------------------

 
 